                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

TYESHA N. ISOM                             §
                                           §
v.                                         §   CIVIL NO. 4:20-CV-948-SDJ
                                           §
DEPARTMENT OF HOMELAND                     §
SECURITY, ET AL.                           §
                                           §

          MEMORANDUM ADOPTING THE REPORT AND
     RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

      Came on for consideration the Report and Recommendation of the United

States Magistrate Judge (“Report”), this matter having been referred to the

Magistrate Judge pursuant to 28 U.S.C. § 636. On April 28, 2021, the Report of the

Magistrate Judge, (Dkt. #5), was entered containing proposed findings of fact and

recommendations that pro se Plaintiff Tyesha N. Isom’s (1) claims be dismissed

without prejudice for lack of subject matter jurisdiction; and (2) Motion to Proceed In

Forma Pauperis, (Dkt. #3), be denied. Having assessed the Report and considered

Isom’s Objections, (Dkt. #6), the Court determines that the Magistrate Judge’s Report

should be adopted.

      A party who files timely written objections to a magistrate judge’s report and

recommendation is entitled to a de novo review of those findings or recommendations

to which the party specifically objects. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P.

72(b)(2)–(3). Isom filed her Complaint on December 11, 2020, asserting unspecified

claims against various government agencies. (Dkt. #3). On April 28, 2021, the

Magistrate Judge sua sponte recommended Isom’s claims be dismissed without



                                         -1-
prejudice for lack of subject matter jurisdiction. (Dkt. #5). On May 2020, Isom filed

Objections. (Dkt. #6). Isom does not assert any specific legal objections. Rather, her

filing further demonstrates that dismissal for lack of subject matter jurisdiction is

warranted. There is no plausible foundation for Isom’s allegations. See Carmichael v.

United Techs. Corp., 835 F.2d 109, 114 (5th Cir. 1988). Without any discernable

“federal question suitable for decision,” Isom’s case must be dismissed without
         .
prejudice. See Vasaturo v. Peterka, 203 F. Supp. 3d 42, 44 (D.D.C. 2016). Isom’s

Objections, (Dkt. #6), are overruled.

                                   CONCLUSION

      It is therefore ORDERED that Plaintiff Tyesha N. Isom’s claims are

DISMISSED without prejudice for lack of subject matter jurisdiction.

      It is further ORDERED that Plaintiff Tyesha N. Isom’s Motion to Proceed In

Forma Pauperis, (Dkt. #3), is DENIED.

            So ORDERED and SIGNED this 2nd day of June, 2021.




                                                      ____________________________________
                                                      SEAN D. JORDAN
                                                      UNITED STATES DISTRICT JUDGE




                                         -2-
